Citation Nr: 1230947	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for degenerative arthritis and spondylolysis of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from August 1974 to September 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in June 2010.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran was previously denied service connection for back and neck disabilities in December 1976, based on his failure to report for a VA examination.  The RO nominally treated these claims as applications to reopen the previously denied claims.  However, in characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996). 

At the time of the prior denial, the only diagnoses for the lumbar and cervical spine were in the nature of muscle strain, although there was a diagnosis of spondylolysis of the thoracolumbar spine.  Since the December 1976 decision, the Veteran has been diagnosed with degenerative arthritis of the thoracolumbar spine, and degenerative disc disease of the cervical spine.  As these diagnoses were not of record at the time of the previous final denial, the Board finds that the claims for service connection for degenerative disc disease of the cervical spine and degenerative arthritis of the thoracolumbar spine are new claims, and must be considered without regard to whether new and material evidence has been received.

In a November 2010 decision, the Board denied, among other claims, the issues presently on appeal; that is, entitlement to service connection for degenerative disc disease of the cervical spine and entitlement to service connection for degenerative arthritis and spondylolysis of the thoracolumbar spine.  The appellant appealed these denials, along with the denial of service connection for an acquired psychiatric disorder, to include bipolar disorder, to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in March 2012, the Court affirmed the denial of service connection for an acquired psychiatric disorder, to include bipolar disorder, and set aside the denials of service connection for degenerative disc disease of the cervical spine and for degenerative arthritis and spondylolysis of the thoracolumbar spine, remanding these matters to the Board for further adjudication.  Thus, these matters are once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his present cervical and lumbar disabilities are related to service, either on a direct basis or by aggravation.  With respect to his back disability, the Veteran testified before the Board in June 2010 that he began treatment with the VA Healthcare system in 1982 and that a VA doctor had explained to him that this back disability had its onset on active duty.  He also testified that this doctor was no longer "at this Fort", had relocated to another state, and he had no idea where he presently was.  He reported in writing in October 2008 that he gets all his treatment at the Fort Harrison, VA Medical Center (VAMC).  

In citing to 38 U.S.C.A. § 5103A(1), the Court in its Memorandum Decision of March 2012 found that the Veteran was not provided at the Board hearing with any suggestions or reasonable assistance in his search for the VA doctor who treated him and reportedly provided a verbal nexus opinion on his back condition.  Accordingly, a remand is in order so as to provide such assistance.  This includes requesting outstanding treatment records from the VA Healthcare System beginning in 1982 to 1993, and attempting to locate the VA doctor who the Veteran identified by name at the Board hearing (see Board hearing transcript, page 18) and said provided a nexus opinion.  If any such evidence does not exist or no longer exists, VA must make an express declaration confirming that further attempts to obtain the evidence would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information from the Veteran regarding pertinent VA medical treatment prior to 1993 for the Veteran's claimed cervical and back disabilities, obtain all pertinent records from the identified VA medical facilities for the period from 1982 to 1993, following the procedures under 38 C.F.R. § 3.159(c)(2).  

Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  After obtaining any necessary information from the Veteran regarding the VA physician who the Veteran said provided a verbal nexus opinion on his back condition, make appropriate attempt(s) to locate this identified physician (see Board Hearing Transcript, pg. 18) for a nexus opinion. 

Appropriately notify the Veteran of any inability to obtain this evidence.  38 C.F.R. § 3.159(e)(1).

3.  After undertaking any additional development deemed appropriate, readjudicate the claims for service connection for degenerative disc disease of the cervical spine and for degenerative arthritis and spondylolysis of the thoracolumbar spine, in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


